JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed February 9, 2012, be affirmed. The district court correctly determined that to the extent appel*3lant’s complaint constitutes an attack on the validity of his conviction and sentence, the challenge should be presented to the sentencing court by a motion under 28 U.S.C. § 2255. The United States District Court for the District of Columbia is not the appropriate forum to adjudicate appellant’s challenge to the validity of the criminal code under which he was charged and convicted in the United States District Court for the Western District of Pennsylvania. In addition, appellant’s claim for monetary damages is barred by Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), because success on that claim would necessarily imply the invalidity of his conviction, which has not been invalidated in a prior proceeding.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.